DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Greg Hsu, Reg. No. 61, 007 on 01/12/2022.

Amend the claims of the present invention as follows:

1. (Currently Amended) An image sensor device, comprising:
a semiconductor substrate having a first side, a second side opposite to the first side, and at least one light-sensing region close to the first side;
a dielectric feature covering the second side and extending into the semiconductor substrate, wherein the dielectric feature in the semiconductor substrate surrounds the light-sensing region, and the dielectric feature includes:
a first dielectric layer between the semiconductor substrate and a second dielectric layer, wherein a dielectric constant of the first dielectric layer is greater than a dielectric constant of the second dielectric layer; 
a reflective layer in the dielectric feature in the semiconductor substrate, and
a glue layer in the dielectric feature surrounding the reflective layer,
, a top surface of the dielectric feature, and a top surface of the glue layer are substantially coplanar.


Allowable Subject Matter
Claims 1-5, 7-13 and 15-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-5 and 7-8 are allowed because all prior arts on record on record either singularly or in combination fail to anticipate or render obvious image sensor device comprising the limitations according to the Examiner’s Amendment, in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 9-13 and 15 are allowed because all prior arts on record on record either singularly or in combination fail to anticipate or render obvious image sensor device comprising the presented amendment in the claims filed on 10/18/2021, in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 16-22 are allowed because all prior arts on record on record either singularly or in combination fail to anticipate or render obvious image sensor device comprising the presented amendment in the claims filed on 10/18/2021, in combination with the rest of claim limitations as claimed and defined by the Applicant.




Pertinent Prior Art
Listed in the attached PTO-892 Form is a pertinent prior arts disclosing similar inventive concept as the current application. 

Conclusion
7. 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722(303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


				/ISMAIL A MUSE/                                               Primary Examiner, Art Unit 2819